Citation Nr: 1231970	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to September 1, 2008, for right knee instability. 

2.  Entitlement to a compensable disability rating effective September 1, 2008, for right knee instability. 

3.  Whether a rating reduction from 20 percent to zero percent effective September 1, 2008, for right knee instability was warranted. 

4.  Entitlement to a disability rating greater than 20 percent prior to September 1, 2008, for left knee instability. 

5.  Entitlement to a compensable disability rating effective September 1, 2008, for left knee instability. 

6.  Whether a rating reduction from 20 percent to zero percent effective September 1, 2008, for left knee instability was warranted.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran had active service from June 1955 to May 1959 and from August 1983 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO proposed to reduce the disability ratings assigned for the Veteran's service-connected right knee instability and left knee instability from 20 percent to zero percent.  The RO implemented these rating reductions in a June 2008 rating decision, assigning zero percent ratings for the Veteran's service-connected right knee instability and left knee instability effective September 1, 2008.  A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In August 2011, the Board remanded the case to the RO for additional development.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives of the August 2011 remand regarding the claims to restore ratings of 20 percent for each knee.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the appeal as to that issue is again REMANDED to the RO via the Appeals Management Center in Washington, D.C

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the reductions from 20 percent to zero percent effective September 1, 2008, for right knee instability and for left knee instability were improper.  He specifically contends that the medical evidence does not show that his service-connected bilateral knee instability had improved.  Instead, he contends that these service-connected disabilities have not improved and the 20 percent ratings should be restored.  He also contends that his service-connected bilateral knee instability is more disabling than currently evaluated in each of his knees such that a disability rating greater than 20 percent is warranted for each knee.  

In August 2011, the Board remanded this matter after a review of the file showed that right knee instability and left knee disability, were evaluated as 20 percent disabling effective November 1, 1996, until the RO reduced each disability to 0 percent disabling effective September 1, 2008.  Thus, the 20 percent ratings for the Veteran's service-connected right knee instability and left knee instability were in effect for 5 years of more.  For disability ratings which have been in effect for 5 years or more, as in this case, any rating reduction is governed by 38 C.F.R. § 3.344 (2011). 
Neither the Veteran nor his service representative had been advised of the provisions governing rating reductions found in § 3.344, including the December 2008 Statement of the Case (SOC).

The Board thus determined a remand was required to correct this procedural defect and to provide the Veteran with notice of the regulations used in adjudicating his rating reduction claims.  See also 38 C.F.R. §§ 19.29, 19.31 (2011).  The remand specifically directed the RO/AMC, after completing evidentiary development, to readjudicate the claims and, if the 20 percent ratings for instability in either knee was not restored, to issue a supplemental statement of the case (SSOC) citing to 38 C.F.R. § 3.344 and consider the application of § 3.344 in the SSOC.

The RO/AMC issued an SSOC in June 2012 without citation to or discussion of § 3.344.  In the case of Stegall v. West, 11 Vet. App. 268, 271(1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  Therefore, the Board must remand once again so the Veteran and his service representative be advised of the provisions governing rating reductions found in § 3.344

Because the Veteran's rating reduction claims are being remanded for additional development, and because adjudication of these claims may affect his increased rating claims, the Board finds that all of his currently appealed claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

In addition, the Board notes a gap in VAMC treatment records.  No VAMC treatment records are associated with the file for the period May 2007 through January 2010 but there are indications in the file that the Veteran has sought treatment at VAMC during this period.  The RO/AMC should obtain the VAMC treatment records for the period from May 2007 to January 2010 or ascertain there are no records for that period.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all VA medical records from the Panama City VAMC and all associated outpatient clinics dated from May 2007 to January 2010 and update all VAMC records from September 2011 to the present.  All attempts to obtain these records should be documented in the file.

2.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case which must include a citation to 38 C.F.R. § 3.344 as required by 38 C.F.R. §§ 19.29, 19.31 as well as consideration of the application of § 3.344.  See 38 C.F.R. §§ 3.344, 19.29, 19.31 (2011 ).  If the benefit remains denied, an appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



